DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/21/2022 has been entered. Claims 1-16 remain pending.

Response to Arguments
Applicant’s arguments, see remarks filed 01/21/2022, have been fully considered but are moot because they do not apply to the new combination of references being used in the current rejection, as necessitated by amendment to the claims. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Wong et al (US 2012/0307800), in view of Kapoor et al (US 2013/0143570), and further in view of Di Girolamo et al (US 2021/0076455).
Regarding Claim 1, Wong teaches a communications system (Fig. 2), comprising: a control function entity ([0029], Fig. 2, MME 120 in conjunction with MSC 140), configured to determine a second server ([0029], Fig. 2, in step 2 at 200, a SRVCC handover request is sent from E-UTRAN 110 to MME 120. At 210, MME 120 provides an indication to the SRVCC MSC 140 that the evolved packet core (EPC) supports enhanced SRVCC (eSRVCC) procedure, and also provides the IMS codec information as well as source IP address/port number and destination IP address/port number, MSC 140 allocates, at 220, designated MGW 150 resources to receive UL/DL RTP streams from PDN-GW 130); and 
send a first notification message, the first notification message comprises an address of the second server ([0029], Fig. 2, at 230, MSC 140 indicates to MME 120 the MGW 150 address to which those UL/DL RTP streams 180 are to be sent), and 
the first notification message instructing to send service data to a first server and the second server ([0029], Fig. 2, at 240, MME 120 instructs PDN-GW 130 to replicate UL/DL RTP to MGW 150, at 260, PDN-GW 130 sends UL and DL streams 181, 182 to MGW 150); and
the second server, configured to receive the service data from the terminal ([0030], Fig. 2, DL RTP stream to CS traffic can be through-connected at step 2, this may allow the UE 100 to receive DL CS traffic immediately after switchover to 2/3G access); 
send a second notification message to the control function entity based on a reception status of the service data ([0030], Fig. 2, UL CS traffic to RTP stream cut over is done when a handover complete 
the control function entity further configured to send data processing indication information, the data processing indication information instructs to release a connection to the first server; and the second server further configured to send downlink data to the terminal ([0031], Fig. 2, procedures, at 280, to release the RTP to CS transcoding resource and conferencing resources in MGW 150, release is triggered when 200 OK message 285 is received by the SRVCC MSC 140, at 290, a new media path between remote end 165 and MGW 150 is formed).
Wong fails to teach sending data processing indication to the terminal when an amount of uplink data from the terminal to the second server has satisfied a predefined condition, the data processing indication information instructs the terminal to release a connection to the first server.
In the same field of endeavor, Kapoor teaches sending data processing indication to the terminal when an amount of uplink data from the terminal to the second server has satisfied a predefined condition, the data processing indication information instructs the terminal to release a connection to the first server ([0013], transferring data at a network controller for a user equipment via a first user plane connection in a first radio access network, and initiating a handover procedure of transferring the user equipment to a second user plane connection in a second radio access network, the handover procedure includes initiating the second user plane connection for the user equipment in the second radio access network prior to transmitting a handover command to the user equipment, transmitting the handover command to the user equipment to release the first user plane connection [0094], source RNC 104 will command to the UE 101 to handover to the target eNB 112 via, for example, the message HO from UTRAN Comman, different from the related art, the P-GW 118 may start forwarding packets to the eUTRAN before the UE 101 has been asked to handover from the UTRAN to the eUTRAN (i.e., before ~presence of packets/active connection is predefined condition)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the maintaining of service continuity during handover of an ongoing session by transmission of replicated uplink and downlink data to the target server, as taught in Wong, to further include initiating delivery of data to the second server prior to releasing the connection to the first server, as taught in Kapoor, in order to avoid or reduce data loss during handover between access technologies and networks. (See Kapoor [0006])
Wong, as modified by Kapoor, fails to teach sending the first notification message to a terminal, the first notification message comprising an address of the second server and instructing the terminal to send service data to the first server and the second server.
In the same field of endeavor, Di Girolamo teaches sending the first notification message to a terminal, the first notification message comprising an address of the second server and instructing the terminal to send service data ([00185], Fig. 14, in Step 6 the SCS/AS selects an alternate server, negotiates the relocation with the alternate server, and informs the UE that it is to use the alternate server) to the first server and the second server ([0089], Fig. 12,  in SSC mode 3, the network allows the UE to establish an additional PDU session to the same data network (DN) before the previous PDU session is eventually terminated). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the maintaining of service continuity during handover of an ongoing session by transmission of replicated uplink and downlink data to the target server, as taught in Wong, including initiating delivery of data to the second server prior to releasing the connection to the first server, as taught in Kapoor, to further include instructing the terminal device to begin using an alternate See Di Girolamo [0003-0006])
Regarding Claim 2, Wong, as modified by Kapoor and Di Girolamo, teaches all aspects of the claimed invention as disclosed in Claim 1 above. The combination, particularly Wong, further teaches wherein the control function entity is further configured to: receive a trigger message from the first server, the trigger message instructs the control function entity to perform server switching for the terminal; and determine the second server based on the trigger message ([0029], Fig. 2, in step 2 at 200, a SRVCC handover request is sent from E-UTRAN 110 to MME 120. At 210, MME 120 provides an indication to the SRVCC MSC 140 that the evolved packet core (EPC) supports enhanced SRVCC (eSRVCC) procedure (~trigger message), and also provides the IMS codec information as well as source IP address/port number and destination IP address/port number, MSC 140 allocates (~determines server), at 220, designated MGW 150 resources to receive UL/DL RTP streams from PDN-GW 130).
Regarding Claim 3, Wong, as modified by Kapoor and Di Girolamo, teaches all aspects of the claimed invention as disclosed in Claim 1 above. The combination, particularly Wong, further teaches the control function entity is further configured to determine the second server based on at least one of: location information of the terminal, information about a gateway to which the terminal belongs, network information ([0029], Fig. 2, in step 2 at 200, a SRVCC handover request is sent from E-UTRAN 110 to MME 120. At 210, MME 120 provides an indication to the SRVCC MSC 140 that the evolved packet core (EPC) supports enhanced SRVCC (eSRVCC) procedure, and also provides the IMS codec information as well as source IP address/port number and destination IP address/port number, MSC 140 allocates, at 220, designated MGW 150 resources to receive UL/DL RTP streams from PDN-GW 130), or server load information.
Regarding Claim 4, Wong, as modified by Kapoor and Di Girolamo, teaches all aspects of the claimed invention as disclosed in Claim 1 above. The combination, particularly Kapoor, further teaches ~presence of packets/active connection is predefined condition)).
Regarding Claim 5, Wong teaches a server switching method (Fig. 2), the method comprising: determining, by a control function entity, a second server ([0029], Fig. 2, in step 2 at 200, a SRVCC handover request is sent from E-UTRAN 110 to MME 120. At 210, MME 120 provides an indication to the SRVCC MSC 140 that the evolved packet core (EPC) supports enhanced SRVCC (eSRVCC) procedure, and also provides the IMS codec information as well as source IP address/port number and destination IP address/port number, MSC 140 allocates, at 220, designated MGW 150 resources to receive UL/DL RTP streams from PDN-GW 130);
sending, by the control function entity, a first notification message, wherein the first notification message comprises an address of the second server ([0029], Fig. 2, at 230, MSC 140 indicates to MME 120 the MGW 150 address to which those UL/DL RTP streams 180 are to be sent), and 

receiving, by the second server, service data from the terminal ([0030], Fig. 2, DL RTP stream to CS traffic can be through-connected at step 2, this may allow the UE 100 to receive DL CS traffic immediately after switchover to 2/3G access);
sending, by the second server, a second notification message to the control function entity based on a reception status of the service data ([0030], Fig. 2, UL CS traffic to RTP stream cut over is done when a handover complete indication 270 is received from 2/3G base station subsystem/radio network controller (BSS/RNC), in response to the handover complete indication 270, the UL/DL path is connected 275); and
sending, by the control function entity, data processing indication information, wherein the data processing indication information instructs to release a connection to the first server ([0030], Fig. 2, UL CS traffic to RTP stream cut over is done when a handover complete indication 270 is received from 2/3G base station subsystem/radio network controller (BSS/RNC), in response to the handover complete indication 270, the UL/DL path is connected 275, [0031], Fig. 2, procedures, at 280, to release the RTP to CS transcoding resource and conferencing resources in MGW 150, release is triggered when 200 OK message 285 is received by the SRVCC MSC 140, at 290, a new media path between remote end 165 and MGW 150 is formed).
Wong fails to teach sending data processing indication to the terminal when an amount of uplink data from the terminal to the second server has satisfied a predefined condition, the data processing indication information instructs the terminal to release a connection to the first server.
In the same field of endeavor, Kapoor teaches sending data processing indication to the terminal when an amount of uplink data from the terminal to the second server has satisfied a predefined ~presence of packets/active connection is predefined condition)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the maintaining of service continuity during handover of an ongoing session by transmission of replicated uplink and downlink data to the target server, as taught in Wong, to further include initiating delivery of data to the second server prior to releasing the connection to the first server, as taught in Kapoor, in order to avoid or reduce data loss during handover between access technologies and networks. (See Kapoor [0006])
Wong, as modified by Kapoor, fails to teach sending the first notification message to a terminal, the first notification message comprising an address of the second server and instructing the terminal to send service data to the first server and the second server.
In the same field of endeavor, Di Girolamo teaches sending the first notification message to a terminal, the first notification message comprising an address of the second server and instructing the terminal to send service data ([00185], Fig. 14, in Step 6 the SCS/AS selects an alternate server, 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the maintaining of service continuity during handover of an ongoing session by transmission of replicated uplink and downlink data to the target server, as taught in Wong, including initiating delivery of data to the second server prior to releasing the connection to the first server, as taught in Kapoor, to further include instructing the terminal device to begin using an alternate server, as taught in Di Girolamo, in order to dynamically select the most efficient communication path while minimizing data loss and delay due to connection changes. (See Di Girolamo [0003-0006])
Regarding Claim 6, Wong, as modified by Kapoor and Di Girolamo, teaches all aspects of the claimed invention as disclosed in Claim 5 above. The combination, particularly Wong, further teaches receiving, by the control function entity, a trigger message from the first server, the trigger message instructs the control function entity to perform server switching for the terminal; and determine the second server based on the trigger message ([0029], Fig. 2, in step 2 at 200, a SRVCC handover request is sent from E-UTRAN 110 to MME 120. At 210, MME 120 provides an indication to the SRVCC MSC 140 that the evolved packet core (EPC) supports enhanced SRVCC (eSRVCC) procedure (~trigger message), and also provides the IMS codec information as well as source IP address/port number and destination IP address/port number, MSC 140 allocates (~determines server), at 220, designated MGW 150 resources to receive UL/DL RTP streams from PDN-GW 130).
Regarding Claim 7, Wong, as modified by Kapoor and Di Girolamo, teaches all aspects of the claimed invention as disclosed in Claim 5 above. The combination, particularly Wong, further teaches determining, by the second server, based on at least one of: location information of the terminal, 
Regarding Claim 8, Wong, as modified by Kapoor and Di Girolamo, teaches all aspects of the claimed invention as disclosed in Claim 5 above. The combination, particularly Kapoor, further teaches determining, by the second server, the amount of uplink data on the second server that comes from the terminal has satisfied the predefined condition ([0013], transferring data at a network controller for a user equipment via a first user plane connection in a first radio access network, and initiating a handover procedure of transferring the user equipment to a second user plane connection in a second radio access network, the handover procedure includes initiating the second user plane connection for the user equipment in the second radio access network prior to transmitting a handover command to the user equipment, transmitting the handover command to the user equipment to release the first user plane connection [0094], source RNC 104 will command to the UE 101 to handover to the target eNB 112 via, for example, the message HO from UTRAN Comman, different from the related art, the P-GW 118 may start forwarding packets to the eUTRAN before the UE 101 has been asked to handover from the UTRAN to the eUTRAN (i.e., before receiving the HO from UTRAN Command) (~presence of packets/active connection is predefined condition)).
Regarding Claim 9, Wong teaches a control function entity ([0029], Fig. 2, MME 120 in conjunction with MSC 140), comprising: at least one processor, and a memory storing computer-executable instructions, which when executed by the at least one processor ([0038]), cause the control function entity to: determine a second server ([0029], Fig. 2, in step 2 at 200, a SRVCC handover request 
send a first notification message, wherein the first notification message comprises an address of the second server ([0029], Fig. 2, at 230, MSC 140 indicates to MME 120 the MGW 150 address to which those UL/DL RTP streams 180 are to be sent),
the first notification message instructs to send service data to a first server and the second server ([0029], Fig. 2, at 240, MME 120 instructs PDN-GW 130 to replicate UL/DL RTP to MGW 150, at 260, PDN-GW 130 sends UL and DL streams 181, 182 to MGW 150);
receive, by the control function entity, a second notification message from the second server ([0030], Fig. 2, UL CS traffic to RTP stream cut over is done when a handover complete indication 270 is received from 2/3G base station subsystem/radio network controller (BSS/RNC), in response to the handover complete indication 270, the UL/DL path is connected 275); and
send, by the control function entity, data processing indication information, wherein the data processing indication information instructs to release a connection to the first server ([0031], Fig. 2, procedures, at 280, to release the RTP to CS transcoding resource and conferencing resources in MGW 150, release is triggered when 200 OK message 285 is received by the SRVCC MSC 140, at 290, a new media path between remote end 165 and MGW 150 is formed).
Wong fails to teach sending data processing indication to the terminal when an amount of uplink data from the terminal to the second server has satisfied a predefined condition, the data processing indication information instructs the terminal to release a connection to the first server.
~presence of packets/active connection is predefined condition)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the maintaining of service continuity during handover of an ongoing session by transmission of replicated uplink and downlink data to the target server, as taught in Wong, to further include initiating delivery of data to the second server prior to releasing the connection to the first server, as taught in Kapoor, in order to avoid or reduce data loss during handover between access technologies and networks. (See Kapoor [0006])
Wong, as modified by Kapoor, fails to teach sending the first notification message to a terminal, the first notification message comprising an address of the second server and instructing the terminal to send service data to the first server and the second server.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the maintaining of service continuity during handover of an ongoing session by transmission of replicated uplink and downlink data to the target server, as taught in Wong, including initiating delivery of data to the second server prior to releasing the connection to the first server, as taught in Kapoor, to further include instructing the terminal device to begin using an alternate server, as taught in Di Girolamo, in order to dynamically select the most efficient communication path while minimizing data loss and delay due to connection changes. (See Di Girolamo [0003-0006])
Regarding Claim 10, Wong, as modified by Kapoor and Di Girolamo, teaches all aspects of the claimed invention as disclosed in Claim 9 above. The combination, particularly Wong, further teaches wherein the sending, by the control function entity, data processing indication information to the terminal comprises: sending, by the control function entity, the data processing indication information to the terminal based on a second notification message from the second server ([0030], Fig. 2, UL CS traffic to RTP stream cut over is done when a handover complete indication 270 is received from 2/3G base station subsystem/radio network controller (BSS/RNC), in response to the handover complete indication 270, the UL/DL path is connected 275, [0031], Fig. 2, procedures, at 280, to release the RTP to CS transcoding resource and conferencing resources in MGW 150, release is triggered when 200 OK 
Regarding Claim 11, Wong, as modified by Kapoor and Di Girolamo, teaches all aspects of the claimed invention as disclosed in Claim 9 above. The combination, particularly Di Girolamo, further teaches wherein the computer-executable instructions instruct the control function entity to: send the data processing indication information to the terminal according to a locally configured or preconfigured policy ([0178], third party server (SCS or AS) may decide to evaluate if a better alternate server is available, this may be a result of some trigger condition, the trigger condition may include but is not limited to load on the current server, availability of a new alternate server, and a policy (e.g., based on time of day) (~release from one server for alternate service based on preconfigured policy)).
Regarding Claim 12, Wong, as modified by Kapoor and Di Girolamo, teaches all aspects of the claimed invention as disclosed in Claim 9 above. The combination, particularly Wong, further teaches wherein the computer-executable instructions instruct the control function entity to: receive a trigger message from the first server, wherein the trigger message instructs to perform server switching for the terminal; and determine the second server based on the trigger message ([0029], Fig. 2, in step 2 at 200, a SRVCC handover request is sent from E-UTRAN 110 to MME 120. At 210, MME 120 provides an indication to the SRVCC MSC 140 that the evolved packet core (EPC) supports enhanced SRVCC (eSRVCC) procedure (~trigger message), and also provides the IMS codec information as well as source IP address/port number and destination IP address/port number, MSC 140 allocates (~determines server), at 220, designated MGW 150 resources to receive UL/DL RTP streams from PDN-GW 130).
Regarding Claim 13, Wong, as modified by Kapoor and Di Girolamo, teaches all aspects of the claimed invention as disclosed in Claim 9 above. The combination, particularly Wong, further teaches wherein the computer-executable instructions instruct the control function entity to: determine the second server based on at least one of: location information of the terminal, information about a 
Regarding Claim 14, Wong teaches a server switching method (Fig. 2), the method comprising: determining, by a control function entity ([0029], Fig. 2, MME 120 in conjunction with MSC 140), a second server ([0029], Fig. 2, in step 2 at 200, a SRVCC handover request is sent from E-UTRAN 110 to MME 120. At 210, MME 120 provides an indication to the SRVCC MSC 140 that the evolved packet core (EPC) supports enhanced SRVCC (eSRVCC) procedure, and also provides the IMS codec information as well as source IP address/port number and destination IP address/port number, MSC 140 allocates, at 220, designated MGW 150 resources to receive UL/DL RTP streams from PDN-GW 130); 
sending, by the control function entity, a first notification message, wherein the first notification message comprises an address of the second server ([0029], Fig. 2, at 230, MSC 140 indicates to MME 120 the MGW 150 address to which those UL/DL RTP streams 180 are to be sent), and 
the first notification message instructs to send service data to a first server and the second server ([0029], Fig. 2, at 240, MME 120 instructs PDN-GW 130 to replicate UL/DL RTP to MGW 150, at 260, PDN-GW 130 sends UL and DL streams 181, 182 to MGW 150); 
receiving, by the control function entity from the second server, a second notification message, wherein the second notification is sent based on a reception status of the service data ([0030], Fig. 2, UL CS traffic to RTP stream cut over is done when a handover complete indication 270 is received from 2/3G base station subsystem/radio network controller (BSS/RNC), in response to the handover complete indication 270, the UL/DL path is connected 275); and 

Wong fails to teach sending data processing indication to the terminal when an amount of uplink data from the terminal to the second server has satisfied a predefined condition, the data processing indication information instructs the terminal to release a connection to the first server.
In the same field of endeavor, Kapoor teaches sending data processing indication to the terminal when an amount of uplink data from the terminal to the second server has satisfied a predefined condition, the data processing indication information instructs the terminal to release a connection to the first server ([0013], transferring data at a network controller for a user equipment via a first user plane connection in a first radio access network, and initiating a handover procedure of transferring the user equipment to a second user plane connection in a second radio access network, the handover procedure includes initiating the second user plane connection for the user equipment in the second radio access network prior to transmitting a handover command to the user equipment, transmitting the handover command to the user equipment to release the first user plane connection [0094], source RNC 104 will command to the UE 101 to handover to the target eNB 112 via, for example, the message HO from UTRAN Comman, different from the related art, the P-GW 118 may start forwarding packets to the eUTRAN before the UE 101 has been asked to handover from the UTRAN to the eUTRAN (i.e., before receiving the HO from UTRAN Command) (~presence of packets/active connection is predefined condition)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the maintaining of service continuity during handover of an ongoing See Kapoor [0006])
Wong, as modified by Kapoor, fails to teach sending the first notification message to a terminal, the first notification message comprising an address of the second server and instructing the terminal to send service data to the first server and the second server.
In the same field of endeavor, Di Girolamo teaches sending the first notification message to a terminal, the first notification message comprising an address of the second server and instructing the terminal to send service data ([00185], Fig. 14, in Step 6 the SCS/AS selects an alternate server, negotiates the relocation with the alternate server, and informs the UE that it is to use the alternate server) to the first server and the second server ([0089], Fig. 12,  in SSC mode 3, the network allows the UE to establish an additional PDU session to the same data network (DN) before the previous PDU session is eventually terminated). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the maintaining of service continuity during handover of an ongoing session by transmission of replicated uplink and downlink data to the target server, as taught in Wong, including initiating delivery of data to the second server prior to releasing the connection to the first server, as taught in Kapoor, to further include instructing the terminal device to begin using an alternate server, as taught in Di Girolamo, in order to dynamically select the most efficient communication path while minimizing data loss and delay due to connection changes. (See Di Girolamo [0003-0006])
Regarding Claim 15, Wong, as modified by Kapoor and Di Girolamo, teaches all aspects of the claimed invention as disclosed in Claim 14 above. The combination, particularly Wong, further teaches receiving, by the control function entity, a trigger message from the first server, the trigger message ~trigger message), and also provides the IMS codec information as well as source IP address/port number and destination IP address/port number, MSC 140 allocates (~determines server), at 220, designated MGW 150 resources to receive UL/DL RTP streams from PDN-GW 130).
Regarding Claim 16, Wong, as modified by Kapoor and Di Girolamo, teaches all aspects of the claimed invention as disclosed in Claim 14 above. The combination, particularly Wong, further teaches determining, by the second server, based on at least one of: location information of the terminal, information about a gateway to which the terminal belongs, network information ([0029], Fig. 2, in step 2 at 200, a SRVCC handover request is sent from E-UTRAN 110 to MME 120. At 210, MME 120 provides an indication to the SRVCC MSC 140 that the evolved packet core (EPC) supports enhanced SRVCC (eSRVCC) procedure, and also provides the IMS codec information as well as source IP address/port number and destination IP address/port number, MSC 140 allocates, at 220, designated MGW 150 resources to receive UL/DL RTP streams from PDN-GW 130), or server load information.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET G MASTRODONATO whose telephone number is (571)270-7803. The examiner can normally be reached M-F 9:00-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARGARET G MASTRODONATO/Primary Examiner, Art Unit 2641